Citation Nr: 0109168	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-23 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disability of the lumbosacral spine. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disability of the legs and knees, bilaterally. 

3.  Entitlement to service connection for a bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to June 
1945, and from April 1949 to November 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  That rating decision denied 
reopening the veteran's claim of entitlement to service 
connection for disability of the lumbosacral spine and of the 
legs and knees, bilaterally.  That rating decision also 
denied entitlement to service connection for bilateral 
hearing loss.  The veteran appealed as to these three issues. 

The veteran's claim for service connection for bilateral 
hearing loss is addressed in the remand section of this 
decision.


FINDINGS OF FACT

1.  A June 1984 Board decision denied service connection for 
disability of the low back, and of the legs and knees, 
bilaterally.

2.  An unappealed rating determination dated in August 1996 
denied service connection for disability of the back and of 
the left knee.

3.  The evidence added to the record since the June 1984 
Board decision and August 1996 RO determination, consists of 
(i) lay statements from the veteran; (ii) a private medical 
statement dated in June 1999; (iii) VA treatment records, 
dated from December 1994 to May 1999; (iv) copies of service 
medical records; and (v) the transcript of an April 2000 
hearing.

4.  The evidence submitted since the last final decision is 
either not new; or is not so significant that it must be 
considered in order to fairly decide the merits of these 
claims.  


CONCLUSION OF LAW

Evidence added to the record since the June 1994 Board 
decision and August 1996 unappealed RO determination, denying 
service connection for disabilities of the low back, and of 
the legs and knees, bilaterally, is not new and material; the 
claims remain final.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103, 20.1104 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that VA's statutory 
duty to assist the veteran with the development of facts 
pertinent to a claim under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) is 
limited to new claims for compensation and not applicable to 
claims to reopen, as here.  VA, however, has recognized a 
responsibility to attempt to obtain relevant evidence from 
any new source identified by the claimant in the case of a 
claim to reopen.  In this case, the veteran has not 
identified any additional sources of evidence from which 
additional pertinent medical records might be obtained 
regarding his new and material evidence related claims.  As 
such, the Board finds that no further development is 
warranted prior to determining whether these claims should be 
reopened.

Generally, a final decision issued by a RO or by the Board 
may not thereafter be reopened and allowed, and a claim 
predicated on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 2000); see also 
38 C.F.R. §§ 20.302, 20.1103, 20.1104 (2000).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 1991), which states, 
in part, that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2000); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection for the veteran's back and legs have been 
addressed in several rating decisions during the late 1940's, 
which were not appealed and therefore became final decisions.  
See 38 C.F.R. § 20.1103.  The initial rating decision of June 
1946 denied service connection for a sprained spine, and for 
contusion of the legs, on the basis that these were not found 
on the last examination.  The first rating decision denying 
the claims for service connection for the back and bilateral 
legs and knees, which was appealed by the veteran, was in May 
1983.  The veteran appealed this denial, but, in a June 1984 
decision, the Board confirmed the prior denial on the basis 
that no new and material evidence had been presented to 
reopen claims of entitlement to service connection for 
disability of the legs and knees; or for disability of the 
low back.

Subsequently in June 1996, the veteran attempted to reopen 
claims for disabilities of the back and left knee.  In an 
August 1996 notification from the RO, the RO determined that 
no new and material evidence had been presented with respect 
to these claims.  The veteran did not appeal that 
determination and it became final.  See 38 C.F.R. § 20.1103.

In May 1999, the veteran attempted to reopen claims for 
disabilities of the low back and left knee.  In a July 1999 
rating decision, the RO denied service connection for these 
disabilities on the basis that no new and material evidence 
had been presented.
In his September 1999 notice of disagreement, the veteran 
appealed as to these disabilities; and indicated that in 
addition to disability of the left knee, his claim included 
entitlement to service connection for disability of both legs 
and the right knee.  A subsequent rating decision (October 
1999) and statement of the case (November 1999) denied 
reopening the veteran's claim of entitlement to service 
connection for disability of the legs and knees, bilaterally, 
on the basis that no new and material evidence had been 
presented.  
 
On the basis of the foregoing, the Board finds that the last 
final decision issued by a RO or by the Board regarding 
disability of both legs and right knee, was in June 1984 
(Board decision); and regarding disability of the back and 
left knee, was in August 1996 (RO determination).  The 
veteran did not timely appeal either of these decisions.  
Therefore, these decisions are final under 38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 2000), and the evidence that 
must be considered in determining whether new and material 
evidence has been submitted in this case is the evidence 
added to the record since June 1984 with respect to 
disability of both legs and right knee; and since August 1996 
with respect to disability of the back and left knee. 

The Board has reviewed the record and observes that the 
evidence added since the either of these decisions includes: 
(i) lay statements from the veteran; (ii) a private medical 
statement from Paul D. Mantell, M.D., dated in June 1999; 
(iii) VA treatment records, dated from December 1994 to May 
1999; (iv) copies of service medical records; and (v) the 
transcript of an April 2000 hearing.

Initially, the Board observes that the recently submitted 
copies of service medical records are duplicates of records 
previously in the claims file.  As such they are redundant 
and therefore not new and material.  Also, the lay statements 
and hearing testimony from the veteran do not in any way 
suggest that he possesses the requisite level of medical 
expertise needed to render a competent medical opinion or 
diagnosis.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998) (lay persons 
are generally not capable "of opining on matters requiring 
medical knowledge, such as the condition causing or 
aggravating the symptoms"); YT v. Brown, 9 Vet. App. 195, 
201 (1996) (generally, the only requirement for competency to 
provide medical evidence is that the person be a licensed 
health care professional).  This evidence, while new, is not 
material, as it does not bear directly and substantially on 
the questions of the etiology of a current disability of the 
lumbosacral spine, or of the legs and knees, bilaterally.

Similarly, the VA medical reports of record, while possibly 
reflecting the veteran's self-reported history of low back 
and bilateral leg and knee problems dating back to service, 
contain no medical opinion or other evidence linking any 
current disability of the lumbosacral spine, or of the legs 
and knees, bilaterally back to service.  

The remaining private statement from Dr. Mantell describes 
difficulties that the veteran had with his left knee and 
back, noting a history that this had bothered the veteran 
since an accident in service in 1943.  Dr. Mantell noted that 
the veteran's knee and back were very stiff, and it appeared 
that this had slowly progressed since his accident into 
osteoarthritis.  Dr. Mantell further described the manifested 
disability of the back and left knee; and gave his overall 
impression that these injuries were related to his service 
connected injury by history.  
 
Dr. Mantell has clearly indicated that his opinion that there 
is a nexus between service and present back and left knee 
disabilities, was based entirely on the history provided by 
the veteran.  In light of the fact that no earlier treatment 
records have been forwarded by the physician, apparently, Dr. 
Mantell related the veteran's current back and left knee 
disabilities to an injury in 1943 based solely on the 
veteran's history.  The United States Court of Veterans 
Appeals (Court) has held that bare transcription of history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Also, any clinical evidence which relied solely on 
the veteran's oral history without reference to his service 
medical records cannot be considered competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112-113 (1999), 
citing Le Shore v. Brown.

Thus, the recently received evidence discussed above includes 
no new competent information with respect to the etiology of 
any disability of the lumbosacral spine, or of the legs and 
knees, bilaterally.  That evidence is therefore not 
"material," and, to that extent, the previously denied 
claims are not reopened.  


ORDER

New and material evidence having not been submitted, the 
claim for service connection for a disability of the 
lumbosacral spine remains final; the appeal is denied. 

New and material evidence having not been submitted, the 
claim for service connection for a disability of the legs and 
knees, bilaterally, remains final; the appeal is denied. 


REMAND

The veteran has claimed entitlement to service connection for 
a bilateral hearing loss disability.  In the July 1999 rating 
decision, which the veteran appealed, the RO denied the 
veteran's claim for service connection for that disability.  
In that decision, the RO acknowledged that a review of the 
claims file revealed that the veteran was previously denied 
service connection for hearing loss of the right ear and that 
this denial was upheld by a June 1984 Board decision.  In the 
July 1999 rating decision, the RO determined that there is no 
medical evidence of an etiological relationship between the 
veteran's current hearing loss and his active military 
service.  A subsequent September 2000 statement of the case 
shows that the RO determined that the claim was not well-
grounded.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  

During the pendency of this claim, effective November 20, 
2000, a new law was promulgated, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) which, in effect, eliminated the need to 
establish that a claim was well grounded.  It also expanded 
the law relating to the duty to assist, and the need for 
notice to the veteran concerning searching for and obtaining 
records, substantiating claims, and completing an application 
for compensation benefits.  The law applies to all claims 
pending on the date of enactment.  Pursuant to the VCAA, 
there is now an expanded duty to assist the veteran.

On appeal, the veteran maintains that his claimed hearing 
loss resulted from acoustic injuries incurred during service, 
including acoustic injury during combat.  He contends that 
his current hearing loss was incurred in service.  

Despite the veteran's current claim, a review of the claims 
file reveals that the service records show that there clearly 
were no complaints or treatment during service with respect 
to the veteran's hearing.  The report of a June 1945 
examination prior to discharge shows no abnormality of the 
ears on examination, and hearing acuity was noted to be 
15/15, bilaterally.  During March and May 1949 examinations 
prior to reenlistment, evaluation of the ears was normal, and 
hearing acuity was noted to be 15/15, bilaterally.  
Similarly, during a November 1949 discharge examination, 
evaluation of the ears was normal, and hearing acuity was 
noted to be 15/15, bilaterally.

The available post-service medical records fail to 
demonstrate any complaints, findings, or diagnoses indicative 
of a hearing loss prior to September 1998, when he was seen 
and found to have mild to profound sensorineural hearing loss 
in the right ear, and mild to severe sensorineural hearing 
loss in the left ear.  There is no evidence, however, to 
relate the veteran's current hearing loss first evidenced by 
medical records in 1998, to his periods of service, which 
ended close to five decades before.  The medical evidence 
fails to establish a continuity of symptomatology since 
service and fails to provide any medical opinion or other 
medical evidence establishing an etiological link, or nexus, 
between any current hearing loss and the veteran's claimed 
acoustic trauma in service, or his service in general.

However, because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the VA regional office (RO) 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In this regard, the Board finds that on review of the claims 
file that there may not have been a complete compliance under 
VCAA, as to the duty of the VA to assist, and the duty to 
provide notice to the veteran concerning searching for and 
obtaining records substantiating his claim.  

There is no indication in the record that any VA examiner has 
been requested to provide an opinion as to whether there is a 
nexus between the veteran's currently diagnosed hearing loss 
and service.  In this regard, the Board believes that veteran 
should be examined to determine the nature and etiology of 
his bilateral hearing loss, and to obtain an opinion 
commenting on the veteran's current hearing loss and the 
probability of a relationship with service.  

The duty to assist includes assisting the veteran with 
obtaining and developing facts and evidence to support his 
claims.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  It also 
includes conducting a thorough and contemporaneous medical 
examination that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991); 38 C.F.R. § 4.2 (2000).  Therefore, 
the veteran should be provided an opportunity to provide 
further evidence pertinent to his claim prior to any 
examination. 

The RO also should generally take all further appropriate 
action to ensure compliance with the provisions for notice 
and assistance to the claimant of the recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  


Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran 
with an explanation concerning the 
evidence necessary to substantiate a 
claim for service connection for 
bilateral hearing loss.  The regional 
office should also furnish the veteran 
with release forms and request that he 
provide the dates of treatment, and names 
and addresses of any physicians or 
medical facilities which treated him 
since discharge from service for his 
claimed bilateral hearing loss.  The RO 
should then obtain copies of the 
veteran's treatment for his claimed 
disability from these named physicians or 
medical facilities.  

2.  Thereafter, the RO should make 
arrangements for audiological and ear 
examinations to determine the nature and 
etiology of his bilateral hearing loss.  
All clinical tests which are deemed 
appropriate should be conducted.  The 
claims folder should be made available to 
the examiners prior to and during the 
examinations, and the examiners should 
review the appellant's records.  The 
examiners should be requested to provide 
an opinion concerning the nature, extent, 
origin, and etiology of any current 
bilateral hearing loss.  Specifically, 
the examiners should express opinions 
concerning whether there is any 
etiological relationship between any 
present bilateral hearing loss and his 
military service, including any incident 
occurring during service.  

3.  The RO should then re-adjudicate the 
veteran's claim for service connection 
for bilateral hearing loss.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case and should be afforded the 
applicable time period in which to 
respond.

After such actions have been completed, the RO should review 
the appellant's claim for service connection for bilateral 
hearing loss again.  If there is a denial of the claim, the 
case should be processed in accordance with appropriate 
appellate procedures, including the issuance of a 
supplemental statement of the case.  No action is required of 
the appellant unless and until he receives further notice.  
The purpose of this remand is to procure clarifying data, and 
to provide due process.  The Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 



